

115 HR 6476 IH: Light-Duty Natural Gas Vehicle Parity Act of 2018
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6476IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to ensure that the treatment of
			 natural gas vehicles is equal to the treatment of electric vehicles.
	
 1.Short titleThis Act may be cited as the Light-Duty Natural Gas Vehicle Parity Act of 2018. 2.Regulatory parity for natural gas vehiclesNot later than 30 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall amend the regulations and policies of the Environmental Protection Agency—
 (1)to provide that the compliance and incentive values applied to electric vehicles are, at a minimum, equally applied to natural gas vehicles; and
 (2)in the case of calculating the average fuel economy or any other type of automotive emission for a natural gas dual-fueled vehicle when the vehicle is operating on natural gas, to ensure that no eligibility requirement is imposed on that vehicle.
			